It is ordered and adjudged by this court, that the judgment of the said circuit court be, and the same hereby is, reversed. And this court proceeding to render the judgment which said circuit court should have rendered,
It is considered and adjudged that the judgment of said court of common pleas be, and the same hereby is, reversed because said court erred in refusing to give the third and seventh instructions requested by the original defendant, and because the evidence of the original plaintiff showed that the injury of her intestate was due to his own want of care.
It is further considered that said plaintiff in error recover its costs in this action in this court and in the circuit court and that said cause be remanded to the court of common pleas of Pike county for a new trial.
Summers, C. J., Crew, Davis, Si-iauck and Price, JJ., concur.